DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 24 August 2022.  The changes therein and corresponding remarks have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-12 remain pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement (IDS), filed 24 August 2022.  The information disclosed therein has been considered.

Allowable Subject Matter
Claims 1-12 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments/ comments in Remarks, filed 24 August 2022.  See also the previous Office action dated 24 May 2022.
Particularly, regarding amended claim 1 (and its dependent claims 2-12), the prior arts of record do not disclose or suggest the specific details of the memory cell configuration (understood in light of the MC configuration in Fig. 3 of the application) in combination with all other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824